The entire evidence was considered by the court upon the original hearing. In assuming the contrary in his motion for rehearing the appellant is mistaken. It was upon the testimony of Jake Dudley that the State relied for a conviction. He appears to have been unlettered and a person of somewhat unstable disposition. Throughout his testimony upon the trial he affirmed and reiterated his declaration that he had purchased whisky from the appellant in the fall of the year 1926. The impeaching testimony consisted of an affidavit which the witness swore to before the attorney for the appellant who was also a notary public and some declarations made by the witness to other persons under similar circumstances to those under which his affidavit was taken. Explaining the affidavit which contains a statement to the effect that he had never bought intoxicating liquor from the appellant, the witness said: "The statement is not correct. I was mistaken in the date." If the testimony of the witness Dudley was believed by the jury, it was sufficient to support the conviction. He endeavored to explain the confusion into which he had gotten through the various interviews he had had with the appellant, his friends and his counsel. The weight of the testimony and its credibility were for the jury under the circumstances. With the evidence before *Page 265 
them, we are not prepared to say that the jury was not authorized to accept the testimony as true. The cases in point are Jacobs v. State, 208 S.W. Rep. 917; Johnson v. State, 200 S.W. Rep. 833, and others cited in the original opinion.
The motion is overruled.
Overruled.